IN THE COURT OF APPEALS OF IOWA

                                   No. 13-0985
                               Filed June 11, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JEREMY L. RUTTER,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Black Hawk County, George L.

Stigler, Judge.



       Jeremy Rutter appeals the district court’s denial of his motion to amend

the sentencing order. AFFIRMED.



       John G. Daufeldt of Daufeldt Law Firm, P.L.C., Conroy, for appellant.

       Thomas J. Miller, Attorney General, Tyler J. Buller, Assistant Attorney

General, Adam Kenworthy, Student Legal Intern, Thomas J. Ferguson, County

Attorney, and Kim Griffith, Assistant County Attorney, for appellee.



       Considered by Vogel, P.J., and Doyle and Mullins, JJ.
                                        2


VOGEL, P.J.

      Jeremy Rutter appeals the district court’s denial of his motion to amend

the sentencing order, asserting there is a discrepancy between the court’s

intention expressed during the sentencing hearing and the order with regard to

Rutter’s credit for time served. However, pursuant to Iowa Code sections 901.6

and 903A.5(1) (2013), the district court is not required to calculate the number of

days to be credited for time served, and therefore, the court need not amend its

sentencing order. Consequently, we affirm.

      On March 4, 2013, Rutter was arrested for driving without a license. On

May 24, 2013, Rutter pled guilty to driving while barred in violation of Iowa Code

sections 321.561 and 321.560. A sentencing hearing was held on May 24 as to

this case and Rutter’s probation revocation charge, and a sentencing order was

issued on the same day. Rutter filed a motion to amend the sentencing order,

claiming the district court should have included the credit for time served in the

order, and should amend the sentencing order through a nunc pro tunc order.

The court denied the motion on June 11, and Rutter appeals.

      We review the district court’s order for correction of errors at law.

State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002).

      We agree with the State that Rutter’s argument is misplaced. The district

court is not required to calculate the number of days credited for time served.

Rather, that is the province of the sheriff’s office. See Iowa Code §§ 901.6,

& 903A.5(1); State v. Hawk, 616 N.W.2d 527, 529–30 (Iowa 2000) (holding that

the credit for time served “is a calculation that could simply not be made by the
                                        3


judge at sentencing” and that such credit is calculated pursuant to statute).

Consequently, the district court properly denied Rutter’s motion to amend.

      AFFIRMED.